Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed in view of reversed board decision on 12/19/2020.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Lin (2012/0261034) and Statham (US 3,732,128).
Lin discloses a method of heat treating a high pressure die cast object after casting Al-Si-Mg alloy in high pressure die casting, (paragraph [0007][0017][0062]). Thus, Lin teaches claimed step obtaining Al alloy by high pressure die casting.
Lin also discloses presently claimed steps of solution heat treating and quenching after obtaining high pressure die cast object, (paragraph [0055], claims 1 and 19)
Lin differs from instant claim 1 such that it does not expressly teach (1) applying pressure of 2.5-10 KSI for 2 to 8 hours in a solution heat treatment vessel; and (2) quenching the solution treatment object after removing it from the vessel; (3) the step of solution heat treatment eliminates blistering defects on the high pressure die cast. Regarding (1) and (3), Statham disclosed heat treatment of die casting under pressure for aluminum alloy without forming blisters to improve mechanical strength of die casting. (Title, Col 1 lines 35-38, lines 55-60) The heat treatment is 300-600 degree C under a pressure of 100-10,000 psi (i.e. 0.1-10 KSI) for 1 -72 hours (Col 2 lines 55-61) in a closed chamber (i.e. solution het treatment vessel). Thus, 0.1-10 KSI supports claimed 2.5-10 KSI. 1-72 hours overlaps claimed 2-8 hours and 300-600 overlaps claimed above 700 F (Col 1 lines 38-41, Col 2 lines 55-61). Term "without forming blister" supports claim requirement of "eliminating blistering defects".

That is, Lin and Statham are not combinable.
No prior art can be found to disclose instant claim 1’s method of heat treating a high pressure die cast aluminum alloy object, the method comprising: obtaining a high pressure die cast aluminum alloy object; and solution heat treating the high pressure die cast aluminum alloy object above 700°F while applying pressure between 2.5 and 10 KSI for 2 to 8 hours in a solution heat treatment vessel, and quenching the high pressure die cast aluminum alloy object after removing the object from the solution heat treatment vessel; wherein the step of solution heat treating eliminates blistering defects on the high pressure die cast.
Hence, claims 1-14 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNY R WU whose telephone number is (571)270-5515.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNY R WU/Primary Examiner, Art Unit 1733